Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ALBERT C. SMITH,

                            Appellant,

v.

NADINE MENDOZA,

                            Appellee.

§

§

§

§

§

No. 08-04-00032-CV

Appeal from the

County Court at Law No. 5

of El Paso County, Texas

(TC#2003-J00060)




MEMORANDUM OPINION
           On September 1, 2004, we granted the Appellant’s motion for extension of time to
file the brief, ordered him to file the brief by September 13, 2004, and stated that no
further motions for extension of time would be considered.  On September 16, 2004, we
notified the Appellant of our intent to dismiss for want of prosecution because he failed to
file the brief.  We stated that the appeal would be dismissed unless any party could show
grounds for continuing the appeal within ten days.  We received no response within the
specified time.  Accordingly, the appeal is dismissed for want of prosecution.
 

           On October 5, 2004, the appellee filed a motion to dismiss.  That motion is denied
as moot.
 
                                                                  SUSAN LARSEN, Justice
November 10, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.